Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/21 has been entered.
 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a method for using head positioning pillows to optimize respiratory titration of a user while the user is wearing a respiratory mask comprising a mask structured to be affixed to the user’s face and a hose extending therefrom, the method comprising providing a head positioning pillow having a head and neck-supporting upper surface defining a central indentation structured to provide a head support area for the user and a further indentation structured to provide a neck support area for the user, wherein the neck support area includes raised areas on opposite sides of the further indentation that are configured to retain the neck of the user; determining an optimal alignment of the patient’s user’s airway so that the airway is optimally opened; and adjusting the head positioning pillow relative to the user’s head by modifying and transforming a configuration of the central indentation and separately adjusting the head positioning pillow relative to the user’s neck by modifying and transforming a configuration of at least one of the raised areas and the further indentation to achieve a pillow position that achieves the optimal airway alignment, positioning pillow relative to the patient’s user’s head and neck.
  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673